Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19-22, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US PG Pub 2012/0299404).
As to independent claim 16, Yamamoto et al. teaches a shaft for an electric machine (M), comprising: an outer sub-shaft (10), which is designed for being rotationally fixed to a rotor (R) of the electric machine (M); an inner sub-shaft (11), which is rotationally fixed to the outer sub-shaft (10) and is designed as an output shaft of the electric machine (M); an inflow (13) arranged in the radial direction between the outer sub-shaft (10) and the inner sub-shaft (11), in order to supply cooling fluid (see figure 1) to the shaft ; and an outflow (81) arranged in the radial direction between the outer sub-shaft (10) and the inner sub-shaft (11), in order to discharge cooling fluid supplied to the 
As to claim 19/16, Yamamoto et al. teaches the shaft (see figure 1), wherein the outflow (81) is formed by a gap between the outer sub-shaft (18) and the inner sub-shaft (16) as shown in figure 1.  
As to claim 20/16, Yamamoto et al. teaches the shaft, wherein the inner sub-shaft (11) comprises, in the area of the outflow (81), a support ridge (see figure 19) for supporting the inner sub-shaft (11) at the outer sub-shaft (10) as shown in figures 18 and 19.  

    PNG
    media_image1.png
    440
    531
    media_image1.png
    Greyscale

As to claim 21/16, Yamamoto teaches the shaft, wherein the outflow (81) opens into a feed line to a fluid sump (see paragraph [0068]).  
As to claim 22/16, Yamamoto et al. teaches the shaft, wherein an end section of the inner sub-shaft (11) protrudes axially farther than the outer sub- shaft (10), in order to form the output shaft of the electric machine (M) as shown in figures 18 and 19.  
As to independent claim 25, Yamamoto et al. teaches an electric machine (M) comprising: a stator (S); a rotor (R); and a shaft (see figure 1), wherein the shaft is rotationally fixed to the rotor ( R) of the electric machine (M) as shown in figure 1.  
As to claim 27/25, Yamamoto et al. teaches the electric machine (M), wherein the outer sub-shaft (11) is rotationally fixed to the rotor (R) of the electric machine with the aid of a press fit (inherent to attach the shaft and the rotor in a fixing manner) as shown in figure 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PG Pub 2012/0299404) as applied in claim 16 above, and further in view of  in view of Raad (US PG Pub 2011/0273043).
As to claim 17/16, Yamamoto et al. teaches the claimed limitation as discussed above except the shaft, wherein the outer sub-shaft comprises a connecting section , 
However Raad teaches the shaft (see figure 1), wherein the outer sub-shaft (18) comprises a connecting section (17) , which is designed for rotationally fixing the outer sub-shaft (18) to the inner sub-shaft (16); and the inflow comprises a duct, a through-cut, and/or a bore hole (29) in the connecting section (17) as shown in figure 1, for the advantageous benefit of improving dual coaxial or concentric drive shaft configuration.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamamoto et al. by using the shaft, wherein the outer sub-shaft comprises a connecting section , which is designed for rotationally fixing the outer sub-shaft to the inner sub-shaft; and the inflow comprises a duct, a through-cut, and/or a bore hole in the connecting section, as taught by Raad, to improve dual coaxial or concentric drive shaft configuration.
As to claim 18/17, Yamamto et al. in view of Raad teaches the claimed limitation as discussed above except the shaft, wherein the connecting section comprises a driving toothing , in order to connect the inner sub-shaft and the outer sub-shaft to one another in a rotationally fixed manner.  
However Raad teaches the shaft (see figure 1), wherein the connecting section (17) comprises a driving toothing (spline, see paragraph [0017]) , in order to connect the inner sub-shaft (16) and the outer sub-shaft (18) to one another in a rotationally fixed manner as shown in figure 1, for the advantageous benefit of improving dual coaxial or concentric drive shaft configuration.  

Claim(s) 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PG Pub 2012/0299404) as applied in claims 22 and 25 above, and further in view of  in view of Absenger et al. (WO2020/069744).
As to claim 23/22, Yamamoto et al. teaches the claimed limitation as discussed above except the shaft, wherein the end section is designed for being connected to a mechanism and/or itself forms a part of the mechanism.  
Absenger et al. teaches wherein the end section is designed for being connected to a mechanism (5) and/or itself forms a part of the mechanism as shown in figure 2, for the advantageous benefit of providing reliable cooling guaranteed and lubrication of rotating drive parts and thus has a long service life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamamoto et al. by using the shaft, wherein the end section is designed for being connected to a mechanism and/or itself forms a part of the mechanism, as taught by Absenger et al., to provide reliable cooling. guaranteed and lubrication of rotating drive parts and thus has a long service life.
As to claim 28/25, Yamamoto et al. teaches the claimed limitation as discussed above except the electric machine, wherein the electric machine is designed for being operatively connected at the shaft to a transmission; and the outflow is designed for supplying cooling fluid to the transmission, in order to lubricate and/or cool the transmission.  
Absenger et al. teaches the electric machine (2), wherein the electric machine (2) is designed for being operatively connected at the shaft (see figure 1) to a transmission (4); and the outflow is designed for supplying cooling fluid to the transmission (4), in order to lubricate and/or cool the transmission (4) as shown in figure 1, for the advantageous benefit of providing reliable cooling guaranteed and lubrication of rotating drive parts and thus has a long service life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamamoto et al. by using the electric machine, wherein the electric machine is designed for being operatively connected at the shaft to a transmission; and the outflow is designed for supplying cooling fluid to the transmission, in order to lubricate and/or cool the transmission, as taught by Absenger et al., to provide reliable cooling guaranteed and lubrication of rotating drive parts and thus has a long service life.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PG Pub 2012/0299404) as applied in claims 2 above, and further in view of in view of Takada (JP2000005902).

As to claim 24/22, Yamamoto et al. teaches the claimed limitation as discussed above except the wherein the outer sub-shaft is provided in two parts and the two parts   are connected in a fluid-tight manner with the aid of a press fit, friction welding, and/or bonding.  
However Takada teaches wherein an shaft is provided in two parts (13, 14) and the two parts (13, 14) are connected in a fluid-tight manner with the aid of a press fit, friction welding, and/or bonding as shown in figure 1, for the advantageous benefit of improving the rotational balance of the main shaft during high-speed rotation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamamoto et al. by using shaft is provided in two parts and the two parts   are connected in a fluid-tight manner with the aid of a press fit, friction welding, and/or bonding, as taught by Takada, improving the rotational balance of the main shaft during high-speed rotation.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PG Pub 2012/0299404) as applied in claim 25 above, and further in view of in view of Popescu (WO2014/016100).
As to claim 26/25, Yamamoto et al. teaches the claimed limitation as discussed above except the electric machine  comprising a transmitter wheel , wherein the transmitter wheel is designed for rotating with the shaft and comprises a bore hole, in order to supply cooling fluid to the shaft through the transmitter wheel.  
However Popescu teaches the electric machine comprising a transmitter wheel (20), wherein the transmitter wheel (20) is designed for rotating with the shaft (1) and comprises a bore hole (see figure 4i) as shown in figure 4i, with the bore hole the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamamoto et al. by using the electric machine comprising a transmitter wheel, wherein the transmitter wheel is designed for rotating with the shaft and comprises a bore hole, in order to supply cooling fluid to the shaft through the transmitter wheel, as taught by Popescu, to provide a precise knowledge of the rotor position.
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PG Pub 2012/0299404) as applied in claim 25 above, and further in view of in view of Stiesdal (EP2109206).
As to claim 29/25, Yamamoto et al. teaches the claimed limitation as discussed above except a system for cooling an electric machine, comprising: a fluid sump for storing a cooling fluid; and a fluid pump for delivering the cooling fluid from the fluid sump to the electric machine, in order to form a cooling circuit.
However Stiesdal teaches a system for cooling an electric machine, comprising: a fluid sump (12) for storing a cooling fluid; and a fluid pump (14) for delivering the cooling fluid from the fluid sump (12) to the electric machine, in order to form a cooling circuit as shown in figure 2, for the advantageous benefit of providing an cooling system effective.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamamoto et al. by using a system for cooling an electric machine, comprising: a fluid sump for storing a 
As to claim 30/29, Yamamoto et al. in view of Stiesdal teaches the claimed limitation as discussed above except the system comprising a heat exchanger, in order to withdraw heat from the cooling fluid, wherein the heat exchanger is arranged between the fluid sump and the fluid pump in the direction of fluid flow.
However Stiesdal teaches the system comprising a heat exchanger (20), in order to withdraw heat from the cooling fluid, wherein the heat exchanger (20) is arranged between the fluid sump (14) and the fluid pump in the direction of fluid flow as shown in figure 2, for the advantageous benefit of providing an cooling system effective.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamamoto et al. and Stiesdal by using a heat exchanger, in order to withdraw heat from the cooling fluid, wherein the heat exchanger is arranged between the fluid sump and the fluid pump in the direction of fluid flow, as taught by Stiesdal, to provide an cooling system effective.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        


December 3, 2021